--------------------------------------------------------------------------------

Exhibit 10.11
 
CONSULTING SERVICES AGREEMENT

 


This Consulting Agreement (the "Agreement") is entered into this 15th day of
August, 2009 by and between:


IFG Investments Services, Inc., a Nevis
Corporation                                    (the “Consultant”)
Ram's Business Complex
Stoney Grove,  Box 822
Charlestown, Nevis   Federation of St Kitts & Nevis


and


China Children Pharmaceutical Inc., a PCR
Corporation                               (the “Company”)
Rooms 2201-03 22/F World Wide House,
19 Des Voeux Road Central, HK


RECITALS


WHEREAS, the Company is in need of assistance in the public company sector
including advising on a merger/acquisition transaction, NASDAQ and Hong Kong
Stock Exchange Listing applications, SEC filings including but not limited to,
Form 8-K, Registration Statement support; and


WHEREAS, Consultant has agreed to perform consulting work for the Company in
providing Merger/Acquisition support, NASDAQ and Hong Kong listing support and
other consulting services and other related activities as directed by the
Company;  NOW, THEREFORE, the parties hereby agree as follows:


1. Consultant's Services. Consultant shall be available and shall provide to the
Company professional
consulting services in the areas of Merger/Acquisition support, NASDAQ and Hong
Kong listing support and other consulting services support ("Consulting
services") as requested.


2. Consideration.
A. RATE.  In consideration for the Consulting Services to be performed by
Consultant under this Agreement, the Company will pay Consultant at the rate of
600,000 warrants with registration rights at a $3.00 exercise price   with
piggy-back warrants with registration right attached at a $5.00 exercise
price   (SIX HUNDRED THOUSAND WARRANTS WITH REGISTRATION RIGHTS) total warrants
issuable at the closing of the acquisition or merger for time spent on
Consulting Services.


B.  EXPENSES. Additionally, the Company will pay Consultant for the following
expenses incurred while the Agreement between Consultant and the Company exists:


 
●
All travel expenses to and from all work sites

 
●
Meal expenses;

 
●
Administrative expenses;

 
●
Lodging Expenses if work demands overnight stays; and

 
●
Miscellaneous travel-related expenses (parking and tolls).



Consultant shall submit written documentation and receipts where available
itemizing the dates on which expenses were incurred. The Company shall pay
Consultant the amounts due pursuant to submitted reports within 14 days after a
report is received by the Company.


3. Independent Contractor.  Nothing herein shall be construed to create an
employer-employee relationship between the Company and Consultant. Consultant is
an independent contractor and not an employee of the Company or any of its
subsidiaries or affiliates. The consideration set forth in Section 2 shall be
the sole consideration due Consultant for the services rendered hereunder. It is
understood that the Company will not

 
Page 1

--------------------------------------------------------------------------------

 
CONSULTING SERVICES AGREEMENT

withhold any amounts for payment of taxes from the compensation of Consultant
hereunder. Consultant will not represent to be or hold herself out as an
employee of the Company.


4. Confidentiality.  In the course of performing Consulting Services, the
parties recognize that Consultant may come in contact with or become familiar
with information which the Company or its subsidiaries or affiliates may
consider confidential. This information may include, but is not limited to,
information pertaining to the Company [specify] systems, which information may
be of value to a competitor. Consultant agrees to keep all such information
confidential and not to discuss or divulge it to anyone other than appropriate
Company personnel or their designees.


5. Term. This Agreement shall commence on August 15, 2009 and shall terminate on
a August 14, 2010, unless earlier terminated by either party hereto. Either
party may terminate this Agreement upon Thirty (30) days prior written notice.
The Company may, at its option, renew this Agreement for an additional One (1)
year term on the same terms and conditions as set forth herein by giving notice
to Consultant of such intent to renew on or before July 14, 2010.


6. Notice.  Any notice or communication permitted or required by this Agreement
shall be deemed effective when personally delivered or deposited, postage
prepaid, in the first class mail of the United States properly addressed to the
appropriate party at the address set forth below:


Notices to Consultant:
 
IFG Investments Services, Inc., a Nevis Corporation
Attention: Daniel MacMullin
Ram's Business Complex
Stoney Grove,
Box 822
Charlestown, Nevis
Federation of St Kitts & Nevis


Notices to the Company:
 
China Children Pharmaceutical, Inc.
Rooms 2201-03 22/F World Wide House,
19 Des Voeux Road Central, HK


7. Miscellaneous.


7.1 Entire Agreement and Amendments.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and replaces
and supersedes all other agreements or understandings, whether written or oral.
No amendment or extension of the Agreement shall be binding unless in writing
and signed by both parties.


7.2 Binding Effect, Assignment.  This Agreement shall be binding upon and shall
inure to the benefit of Consultant and the Company and to the Company's
successors and assigns. Nothing in this Agreement shall be construed to permit
the assignment by Consultant of any of its rights or obligations hereunder, and
such assignment is expressly prohibited without the prior written consent of the
Company.


7.3 Governing Law, Severability.  This Agreement shall be governed by the laws
of the Nevis. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity or enforceability of any other
provision.

 
Page 2

--------------------------------------------------------------------------------

 
CONSULTING SERVICES AGREEMENT
 
WHEREFORE, the parties have executed this Agreement as of the date first written
above.


China Children Pharmaceutical, Inc.:






By:

--------------------------------------------------------------------------------

Jun Xia, Chief Executive Officer
Date: August 15, 2009
 
 
 
IFG Investments Services, Inc.




By:

--------------------------------------------------------------------------------

Daniel MacMullin, President
August 15, 2009
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Page 3

--------------------------------------------------------------------------------

 
